UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2007 Commission File Number: 0-26876 OAK HILL FINANCIAL, INC. (Exact name of Registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation or organization) 31-1010517 (I.R.S. Employer Identification Number) 14621 S. R. 93 Jackson, Ohio (Address of principal executive office) 45640 (Zip Code) Registrant’s telephone number, including area code: (740) 286-3283 Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes üNo Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filerüNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Noü As of May 9, 2007, the latest practicable date, 5,338,896 shares of the Registrant’s common stock, $.50 stated value, were outstanding. Oak Hill Financial, Inc. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition 3 Consolidated Statements of Earnings 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Item 2: Management’s Discussion and Analysis of Financial Condition And Results of Operations 15 Item 3: Quantitative and Qualitative Disclosures About Market Risk 18 Item 4: Controls and Procedures 18 PART II – OTHER INFORMATION Item 1: Legal Proceedings 19 Item 1A: Risk Factors 19 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3: Defaults Upon Senior Securities 19 Item 4: Submission of Matters to a Vote of Security Holders 19 Item 5: Other Information 19 Item 6: Exhibits 19 Signatures 20 Certifications 22 - 2 - Table of Contents PART I – FINANCIAL INFORMATION Item 1: Financial Statements Oak Hill Financial, Inc. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION March 31, December 31, (In thousands, except share data) 2007 2006 (Unaudited) ASSETS Cash and cash equivalents Cash and due from banks $ 21,089 $ 20,955 Federal funds sold 16,264 818 Interest-bearing deposits in other banks 1,605 1,474 Total cash and cash equivalents 38,958 23,247 Investment securities designated as available for sale – at market 147,428 153,010 Investment securities designated as held to maturity – at cost (approximate market value of $1,698 and $2,712 at March 31, 2007 and December 31, 2006, respectively) 1,519 2,559 Loans receivable – net 1,026,818 1,017,983 Loans held for sale – at lower of cost or market 68 90 Mortgage servicing assets – at cost (approximate fair value of $3,740 and $3,719 at March 31, 2007 and December 31, 2006, respectively) 3,294 3,288 Office premises and equipment – net 28,432 27,765 Federal Home Loan Bank stock – at cost 8,078 8,078 Real estate acquired through foreclosure 2,699 5,258 Accrued interest receivable on loans 4,777 4,765 Accrued interest receivable on investment securities 1,298 1,023 Goodwill 7,935 7,935 Core deposit intangible – net 2,895 3,111 Bank owned life insurance 13,571 13,454 Prepaid expenses and other assets 2,723 1,938 Prepaid federal income taxes 502 1,086 Deferred federal income taxes 1,108 1,045 TOTAL ASSETS $ 1,292,103 $ 1,275,635 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits Demand $ 98,534 $ 94,256 Savings and time deposits 863,253 848,704 Total deposits 961,787 942,960 Securities sold under agreements to repurchase 56,091 56,341 Advances from the Federal Home Loan Bank 153,597 157,584 Subordinated debentures 23,000 23,000 Accrued interest payable and other liabilities 4,712 4,993 Total liabilities 1,199,187 1,184,878 Stockholders’ equity Common stock – $.50 stated value; authorized 15,000,000 shares, 5,874,634 shares issued at March 31, 2007 and December 31, 2006 2,937 2,937 Additional paid-in capital 13,324 13,611 Retained earnings 92,369 90,877 Treasury stock (535,841 and 565,659 shares at March 31, 2007 and December 31, 2006, respectively – at cost) (15,500 ) (16,368 ) Accumulated comprehensive loss: Unrealized loss on securities designated as available for sale, net of related tax benefits (214 ) (300 ) Total stockholders’ equity 92,916 90,757 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,292,103 $ 1,275,635 See accompanying notes to consolidated financial statements. - 3 - Table of Contents Oak Hill Financial, Inc. CONSOLIDATED STATEMENTS OF EARNINGS For the Three Months Ended March 31, (In thousands, except per share data) 2007 2006 (Unaudited) INTEREST INCOME Loans $ 18,989 $ 17,369 Investment securities 1,746 1,465 Interest-bearing deposits and other 178 137 Total interest income 20,913 18,971 INTEREST EXPENSE Deposits 8,638 7,242 Borrowings 3,007 2,038 Total interest expense 11,645 9,280 Net interest income 9,268 9,691 Provision for losses on loans 543 200 Net interest income after provision for losses on loans 8,725 9,491 OTHER INCOME Service fees, charges and other operating 1,946 1,991 Commission income 816 820 Bank owned life insurance 117 150 Gain on sale of loans 147 209 Gain on sale of securities 87 139 Loss on sale of other real estate owned (369 ) (22 ) Total other income 2,744 3,287 GENERAL, ADMINISTRATIVE AND OTHER EXPENSE Employee compensation and benefits 4,446 4,300 Occupancy and equipment 1,164 993 Federal deposit insurance premiums 30 32 Franchise taxes 292 316 Other operating 2,089 2,324 Amortization of core deposit intangible 216 284 Total general, administrative and other expense 8,237 8,249 Earnings before federal income taxes 3,232 4,529 FEDERAL INCOME TAXES Current 728 710 Deferred (109 ) 325 Total federal income taxes 619 1,035 NET EARNINGS $ 2,613 $ 3,494 EARNINGS PER SHARE Basic $ .49 $ .63 Diluted $ .48 $ .62 DIVIDENDS PER SHARE $ .21 $ .19 See accompanying notes to consolidated financial statements. - 4 - Table of Contents Oak Hill Financial, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended March 31, (In thousands) 2007 2006 (Unaudited) Net earnings $ 2,613 $ 3,494 Other comprehensive income, net of tax: Unrealized gains (losses) on securities designated as available for sale, net of taxes (benefits) of $77 and $(63), respectively 143 (117 ) Reclassification adjustment for realized gains included in net earnings, net of taxes of $31 and $49, respectively (57 ) (90 ) Comprehensive income $ 2,699 $ 3,287 Accumulated comprehensive loss $ (214 ) $ (548 ) See accompanying notes to consolidated financial statements. - 5 - Table of Contents Oak Hill Financial, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, (In thousands) 2007 2006 (Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings for the period $ 2,613 $ 3,494 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 423 358 Amortization of core deposit intangible 216 284 Gain on sale of securities (87 ) (139 ) Amortization of premiums, discounts and mortgage servicing assets – net 187 116 Proceeds from sale of loans in secondary market 4,181 11,058 Loans disbursed for sale in secondary market (4,084 ) (10,621 ) Gain on sale of loans (75 ) (127 ) Amortization (accretion) of deferred loan origination (fees) costs 100 (75 ) Loss on sale of other real estate owned 369 22 Purchase of loans — (450 ) Federal Home Loan Bank stock dividends — (108 ) Provision for losses on loans 543 200 Compensation expense related to stock incentive plan 12 12 Bank owned life insurance income (117 ) (150 ) Increase (decrease) in cash due to changes in: Prepaid expenses and other assets (785 ) (950 ) Accrued interest receivable (287 ) (129 ) Accrued interest payable and other liabilities (281 ) (27 ) Federal income taxes Current 584 660 Deferred (109 ) 325 Net cash provided by operating activities 3,403 3,753 CASH FLOWS USED IN INVESTING ACTIVITIES: Loan disbursements (60,138 ) (78,454 ) Principal repayments on loans 50,153 75,932 Principal repayments on mortgage-backed securities designated as available for sale 7,643 3,378 Proceeds from sale of investment securities designated as available for sale 8,592 9,611 Proceeds from maturity of investment securities 6,580 38 Proceeds from disposition of assets 58 — Proceeds from sale of other real estate owned 2,631 36 Purchase of investment securities designated as available for sale (16,102 ) (14,640 ) Purchase of office premises and equipment (1,148 ) (2,227 ) Net cash used in investing activities (1,731 ) (6,326 ) Net cash provided by (used in) operating and investing activities (balance carried forward) 1,672 (2,573 ) See accompanying notes to consolidated financial statements. - 6 - Table of Contents Oak Hill Financial, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) For the Three Months Ended March 31, (In thousands) 2007 2006 (Unaudited) Net cash provided by (used in) operating and investing activities (balance brought forward) $ 1,672 $ (2,573 ) CASH FLOWS PROVIDED BY FINANCING ACTIVITIES: Net proceeds (repayments) from (of) securities sold under agreement to repurchase (250 ) 12,207 Net increase in deposit accounts 18,828 2,336 Proceeds from Federal Home Loan Bank advances 23,000 23,000 Repayments of Federal Home Loan Bank advances (26,987 ) (32,420 ) Dividends on common shares (1,121 ) (1,054 ) Purchase of treasury shares — (2,384 ) Proceeds from issuance of shares under stock option plan 425 211 Tax benefit of stock options exercised 144 81 Net cash provided by financing activities 14,039 1,977 Net increase (decrease) in cash and cash equivalents 15,711 (596 ) Cash and cash equivalents at beginning of period 23,247 26,400 Cash and cash equivalents at end of period $ 38,958 $ 25,804 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Federal income taxes $ 144 $ — Interest on deposits and borrowings $ 11,824 $ 9,394 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING ACTIVITIES: Unrealized gains (losses) on securities designated as available for sale, net of related tax effects $ 86 $ (207 ) Recognition of mortgage servicing assets in accordance with SFAS No. 140 and 156 $ 72 $ 82 Transfer from loans to real estate acquired through foreclosure $ 441 $ 97 SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING ACTIVITIES: Issuance of treasury stock in exchange for exercise of stock options $ 252 $ — See accompanying notes to consolidated financial statements. - 7 - Table of Contents Oak Hill Financial, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the three month periods ended March 31, 2007 and 2006 1. Basis of Presentation Oak Hill Financial, Inc. (the “Company”) is a financial holding company the principal assets of which have been its ownership of Oak Hill Banks (“Oak Hill”) and Oak Hill Financial Insurance (“OHFI”). The Company also owns forty-nine percent of Oak Hill Title Agency, LLC (“Oak Hill Title”) which provides title services for commercial and residential real estate transactions.Accordingly, the Company’s results of operations are primarily dependent upon the results of operations of its subsidiaries. Oak Hill conducts a general commercial banking business in southern and central Ohio which consists of attracting deposits from the general public and applying those funds to the origination of loans for commercial, consumer and residential purposes. OHFI is an insurance agency specializing in group health insurance and other employee benefits. Oak Hill’s profitability is significantly dependent on net interest income, which is the difference between interest income generated from interest-earning assets (i.e., loans and investments) and the interest expense paid on interest-bearing liabilities (i.e., customer deposits and borrowed funds). Net interest income is affected by the relative amount of interest-earning assets and interest-bearing liabilities and the interest received or paid on these balances. The level of interest rates paid or received by Oak Hill can be significantly influenced by a number of competitive factors, such as governmental monetary policy, that are outside of management’s control. The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for Form 10-Q and, therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. Accordingly, these financial statements should be read in conjunction with the consolidated financial statements and notes thereto of the Company included in the Annual Report on Form 10-K for the year ended December 31, 2006. However, all adjustments (consisting of normal recurring accruals), which, in the opinion of management, are necessary for a fair presentation of the consolidated financial statements, have been included. The results of operations for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the entire year. 2. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Oak Hill and OHFI. Oak Hill Title is included in the financial statements of the Company with the 51% outside ownership being accounted for as minority interest. All intercompany balances and transactions have been eliminated. 3. Liquidity and Capital Resources Like other financial institutions, the Company must ensure that sufficient funds are available to meet deposit withdrawals, loan commitments, and expenses. Control of the Company’s cash flow requires the anticipation of deposit flows and loan payments. The Company’s primary sources of funds are deposits, borrowings and principal and interest payments on loans. The Company uses funds from deposit inflows, proceeds from borrowings and principal and interest payments on loans primarily to originate loans, and to purchase short-term investment securities and interest-bearing deposits. At March 31, 2007, the Company had $331.9 million of certificates of deposit maturing within one year. It has been the Company’s historic experience that such certificates of deposit will be renewed with Oak Hill at market rates of interest. It is management’s belief that maturing certificates of deposit over the next year will similarly be renewed with Oak Hill at market rates of interest. In the event that certificates of deposit cannot be renewed at prevalent market rates, the Company can obtain up to $238.2 million in advances from the Federal Home Loan Bank of Cincinnati (“FHLB”). Also, as an operational philosophy, the Company seeks to obtain advances to help with asset/liability management and liquidity. At March 31, 2007, the Company had $153.6 million of outstanding FHLB advances and $12.4 million of letters of credit pledged for public deposits. - 8 - Table of Contents Oak Hill Financial, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the three month periods ended March 31, 2007 and 2006 3. Liquidity and Capital Resources The Company engages in off-balance sheet credit-related activities that could require the Company to make cash payments in the event that specified future events occur. The contractual amounts of these activities represent the maximum exposure to the Company. However, certain off-balance sheet commitments are expected to expire or be only partially used; therefore, the total amount of commitments does not necessarily represent future cash requirements. These off-balance sheet activities are necessary to meet the financing needs of the Company’s customers. At March 31, 2007, the Company had total off-balance sheet contractual commitments consisting of $16.9 million to originate loans, $132.8 million in unused lines of credit and letters of credit totaling $11.7 million. Funding for these amounts is expected to be provided by the sources described above. Management believes the Company has adequate resources to meet its normal funding requirements. The lending commitments are generally backed by varying forms of collateral such as inventory, accounts receivable, equipment and other real estate. The table below details the amount of loan commitments, unused lines of credit and letters of credit outstanding at March 31, 2007 by expiration period: One year One to After (In thousands) or less three years three years Total Loan commitments $ 16,943 $ — $ — $ 16,943 Unused lines of credit 45,253 35,602 51,913 132,768 Letters of credit 1,466 10,277 11,743 $ 63,662 $ 45,879 $ 51,913 $ 161,454 The table below details the amount of contractual obligations outstanding at March 31, 2007, by expiration date: One year One to After (In thousands) or less three years three years Total Advances and letters of credit from the Federal Home Loan Bank $ 58,901 $ 41,722 $ 65,374 $ 165,997 Securities sold under agreement to repurchase 14,091 42,000 56,091 Subordinated debentures 23,000 23,000 Lease obligations 584 389 956 1,929 $ 73,576 $ 21,424 $ 152,017 $ 247,017 4. Mortgage Servicing Assets A summary of the Company’s mortgage servicing assets at March 31, 2007 and December 31, 2006 is as follows: (In thousands) March 31, 2007 December 31, 2006 Beginning balance $ 3,440 $ 3,458 Recognition of mortgage servicing rights on sale of loans 72 367 Amortization (87 ) (385 ) Ending balance 3,425 3,440 Beginning valuation allowance (152 ) (130 ) Valuation allowance recorded (9 ) (22 ) Valuation allowance recaptured 30 — Ending valuation allowance (131 ) (152 ) Net carrying value $ 3,294 $ 3,288 - 9 - Table of Contents Oak Hill Financial, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the three month periods ended March 31, 2007 and 2006 5. Earnings Per Share Basic earnings per common share is computed based upon the weighted-average number of common shares outstanding during the period. Diluted earnings per common share is computed including the dilutive effect of additional potential common shares issuable under stock options.The computations were as follows for the three-month periods ended March 31: For the Three Months Ended March 31, 2007 2006 Weighted-average common shares outstanding (basic) 5,324,538 5,567,489 Dilutive effect of assumed exercise of stock options 69,304 99,884 Weighted-average common shares outstanding (diluted) 5,393,842 5,667,373 Options to purchase 162,800 and 119,750 shares of common stock with a weighted-average exercise price of $34.89 and $37.12 were outstanding at March 31, 2007 and 2006, respectively, but were excluded from the computation of common share equivalents for the three month periods ended March 31, 2007 and 2006 because the exercise prices were greater than the average market price of the common shares. 6. Income Taxes The Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”) on January 1, 2007. Previously, the Company had accounted for tax contingencies in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 5, “Accounting for Contingencies.” As required by FIN 48, which clarifies SFAS No. 109 “Accounting for Income Taxes,” the Company recognizes the financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit. For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50 percent likelihood of being realized upon ultimate settlement with the relevant tax authority. At the adoption date, the Company applied FIN 48 to all tax positions for which the statute of limitations remained open. As a result of the implementation of FIN 48, the Company was not required to record any liability for unrecognized tax benefits as of January 1, 2007. There have been no material changes in unrecognized tax benefits since January 1, 2007. The Company is subject to income taxes in the U.S. federal jurisdiction, as well as, various state jurisdictions. Tax regulations within each jurisdiction are subject to the interpretation of the related tax laws and regulations and require significant judgment to apply. With few exceptions, the Company is no longer subject to U.S. federal, state and local, or non-U.S. income tax examinations by tax authorities for the years before 2003. The Company is currently under examination by the Internal Revenue Service for the year ended December 31, 2004. The Company expects this examination to be concluded and settled in the next 12 months without material adverse effect to the consolidated financial statements. The Company will recognize, if applicable, interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. 7.Critical Accounting Policies The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to use judgments in making estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses.The following critical accounting policies are based upon judgments and assumptions by management that include inherent risks and uncertainties. - 10 - Table of Contents Oak Hill Financial, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the three month periods ended March 31, 2007 and 2006 7.
